 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD JAMES WELK,                                No. 2:18-cv-03008 MCE AC P
11                      Plaintiff,
12          v.                                          ORDER
13   CALIFORNIA DEPARTMENT OF
     CORRECTIONS, et al.,
14
                        Defendants.
15

16
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
17
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
18
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19
            On September 30, 2019, the magistrate judge filed an order and findings and
20
     recommendations herein which were served on plaintiff and which contained notice to plaintiff
21
     that any objections to the findings and recommendations were to be filed within twenty-one days.
22
     ECF No. 13. Plaintiff has not objected to the findings and recommendations, but has objected to
23
     the screening order under Federal Rule of Civil Procedure 72(a). ECF No. 20.
24
            The court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. With respect to the objections to
26
     the screening order, Federal Rule of Civil Procedure 72(a) permits a party to object to non-
27
     dispositive orders issued by Magistrate Judges and requires that the District Judge “modify or set
28
                                                       1
 1   aside any part of the order that is clearly erroneous or is contrary to law.” The September 30,

 2   2019 order of the Magistrate Judge is not clearly erroneous or contrary to law and the objections

 3   will be overruled.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The findings and recommendations filed September 30, 2019 (ECF No. 13), are

 6   adopted in full.

 7          2. Plaintiff’s motion for preliminary injunction (ECF No. 2) is denied without prejudice.

 8          3. The objections to the September 30, 2019 screening order (ECF No. 20) are overruled.

 9          IT IS SO ORDERED.

10   DATED: February 4, 2020

11

12
                                               _______________________________________
13                                             MORRISON C. ENGLAND, JR.
                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
